 162DECISIONS OF NATIONAL LABOR RELATIONS BOARDGULF OIL CORPORATIONandLODGE823 OF DISTRICT31, INTERNATIONAL ASSOCIATION OF MACHINISTS, AFL,Petitioner. Case No. 39-RC-660.April 6, 1954DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before C. L. Stephens,hearing officer. The hearing officer's rulings made at thehearing are free from prejudicial error and are herebyaffirmed.Upon the entire record in this case, the Board finds:1.The Employeris engaged in commercewithin the mean-ing ofthe Act.2.The labororganizationsinvolved claim torepresentcertain employees of the Employer.3.No question affecting commerce exists concerning therepresentation of employees of the Employer with the mean-ing of Section 9 (c) (1) and Section 2 (6) and (7) of the Act,for the following reasons:The Petitioner seeks to sever a group of garage mechanicsfrom a production and maintenance unit. Oil Workers Inter-national Union, CIO, herein called the Intervenor, which hasrepresented production andmaintenance employees since1943, opposes severance, and the Employer assumes a neutralposition.The unit sought by the Petitioner includes first- and second-class garage mechanics, scooter repairmen, garage mechanicapprentices, trainees, and helpers. These employees are partof the Employer's garage department, which has many otherclassifications in it, and are engaged generally in the main-tenance of automotive equipment and other types of enginesused in the refinery.The record in this case does not delineate the precise dutiesof the garage mechanics. The record in an earlier case 1describes their duties as follows: The garage mechanics 2maintain trucks, gasoline locomotives, combustion engines,powered caterpillar cranes, powered electric welders, aircompressors, small draining pumps, a heavy-duty pumpingengine, a fire pumper, electrical units on seagoing vessels,and unloading engines on barges. Among the equipment theyuse are metal-turning lathes, bushing grinders, boring bars,valve facers, and valve reseaters. They work to close tol-erances, from 0.5 to 0.006 inch.In 1951 the Employer instituted 4-year apprenticeship andon-the-job training programs for first-class garage mechanics.Eleven of the approximately twenty-four employees in the177NLRB 308; 79 NLRB 1274 (supplemental decision on motion for reconsideration).2 The earlier record does not specify garage mechanic first or second class in describing"garage mechanic" duties.108 NLRB No. 31. GULF OIL CORPORATION163Petitioner'sproposed unit are now classified as first-classgarage mechanics.In order to become a first-class mechanic since the institu-tion ofthe apprenticeshipand on-the-job training program, 3an employeeneed not be a second-class mechanic.The recordshows that participationin these programs is open to allemployees in thegarage mechanic group and to all classifica-tions in theentire garage department,includingmany employeesnot included in the unit the Petitionerseeks to sever here.Althoughsecond-class garage mechanics are preferred oversome other classifications for admissionto the apprenticeshipprogram, equal preference is given to the classification ofpayloader operator, which is not included in theproposed unit.It thus appears that second-class garage mechanics are notautomatically advancedto first-class mechanics,but are onvirtuallythe same footing as other nonjourneymen in thegarage department.4On the basis of the above-related facts and ofthe entirerecord,including the recordin the earlier case, we arenot persuadedthat the employees sought by the Petitionerconstitute a distinct and homogeneousgroup of skilled journey-man craftsmen.The Boardhas consistentlyheldthat garagemechanics are not craftsmen.5And in the recent AmericanPotashcase,6 the Board said". . . we wish to makeit clearthat the requirement that the unit sought tobe severed mustbe a true craft group will be rigidly enforcedin cases whereseverance is sought on that basis.We propose to exercisegreat care in making certainthat in the administration of thisrule onlygroup exercising genuine craftskillswill be em-braced within the ambit ofthe rule, andthat therequirementswill not berelaxed over a period oftime." Accordingly, wefind that the unit sought by the Petitioneris inappropriatefor severance purposes.We shall, therefore,dismiss thepetitionherein.[The Board dismissed the petition.]3The two programs are each designed to lead ultimately to a first-class mechanic classifi-cation,and a participant in either program follows the same procedure.The only apparentdifference between the two is that the Employer selects apprentices and the employees"bid in" for the on-the-job training program.4The Employer testified that"Theoretically,we hope to train all our mechanics, butthe training program is too young.They can go from number two classification, if qualified,to the number one." Apparently the new(1951)program is no yet so fully implemented asto preclude promotion from within.5E. g.,Key System TransitLines,105 NLRB 526;C. K. Williams&Co., 106 NLRB219; Gulf Oil Corporation,79 NLRB 1274.6American Potash & Chemical Corporation,107 NLRB 1418, at 7.